Per Curiam.
Plaintiff, Terrance O’Toole, sought to enjoin the sale and use of resi*512dential property owned by defendant Rosalie Butler and located in his neighborhood on Summit Avenue and on Oxford Street in St. Paul upon allegations that the use of the property would violate the terms of a restricted residence district created by the city of St. Paul pursuant to Minn. St. 462.12 to 462.17 and the St. Paul Zoning Code and Housing Code. The district court denied relief, and plaintiff appeals.
We deem it unnecessary to demonstrate our compelled conclusion that on this record the trial court correctly determined that neither the sale nor the use of the property violated any provisions of the restricted residence district or the city ordinances and that plaintiff sustained no injury or damage to the quiet enjoyment of his property by reason thereof.
Affirmed.